Citation Nr: 0308040	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  02-03 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on February 
21, 2000.


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran served on active duty from July 1988 to September 
1991.

This is an appeal from an April 2001 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Indianapolis, Indiana, which denied entitlement to 
reimbursement or payment of the expenses incurred in 
connection with treatment of the veteran by Stephen Cullen, 
D.O., on February 21, 2000.  The VA regional office (RO) in 
Indianapolis has jurisdiction over the veteran's claims file.


FINDINGS OF FACT

1.  The veteran is service-connected for bipolar disorder, 
rated as 100 percent disabling.

2.  On February 21, 2000, the veteran underwent a vasectomy. 

3.  There was no prior VA authorization for the above 
surgical treatment.

4.  At the time of the veteran's surgery, he did not have a 
medical emergency of such nature that delay would have been 
hazardous to his life or health.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the expenses 
incurred in connection with private treatment of the veteran 
on February 21, 2000, have not been met.  38 U.S.C.A. 
§§ 1701, 1710, 1728, and 5107 (West 2002); 38 C.F.R. § 17.120 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 21, 2000, Stephen Cullen, D.O., performed an 
elective vasectomy at the veteran's request.  The veteran is 
service-connected for bipolar disorder, evaluated as 100 
percent disabling, and he states that he chose to have a 
vasectomy because he did not want to have another child and 
did not want VA to pay for another child.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed:  (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a), and 
(2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized, see 38 
U.S.C.A. § 1728(a).  See also Hennessey v. Brown, 7 Vet. App. 
143 (1994).  In this case, the veteran has not argued, nor 
does the evidence suggest, that prior authorization for 
private medical treatment on February 21, 2000, was obtained.  
In fact, the veteran states that he was unaware prior 
authorization had to be obtained.  Thus, the pertinent issue 
is whether he is eligible for payment or reimbursement for 
medical services that were not previously authorized.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:  

(A)	that the treatment was either (1) for an 
adjudicated service-connected disability, or (2) 
for a nonservice-connected disability associated 
with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any 
disability of a veteran who has a total disability 
permanent in nature resulting from a service-
connected disability; 
(B)	that a medical emergency existed and delay would 
have been hazardous to life or health; and 
(C)	that no VA or other Federal facilities were 
feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, 
sound, wise or practicable or treatment had been or 
would have been refused. 

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Zimick v. West, 11 Vet. App. 
45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 
542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 
(1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

As noted above, the veteran is 100 percent disabled from 
service-connected bipolar disorder.  It is not known from the 
record whether this is a permanent rating.  However, even if 
the first criteria for reimbursement or payment for medical 
expenses incurred without prior authorization from VA has 
been met, the other criteria are not.

The private treatment at issue here did not involve the 
veteran's service-connected disability.  Not only was the 
treatment not directly related to his service-connected 
disorder, but also no medical professional has concluded that 
the treatment concerned problems that could aggravate the 
service-connected disorder.  There is no allegation that the 
treatment was emergent in nature, and Dr. Cullen's records do 
not suggest this was the case.  The criteria for 
reimbursement or payment of the expenses at issue is that the 
care or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to the veteran's 
life or health.  An emergency is defined as "a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action."  Hennessey, 7 Vet. App. at 147 
(1994) (citations omitted) (emphasis in original).  There is 
no indication that the veteran's life was in danger.  The 
Board finds that the preponderance of the evidence shows that 
the treatment the veteran received from Dr. Cullen on 
February 21, 2000, was not rendered in a medical emergency.

Under such circumstances, the Board concludes that the 
treatment received by the veteran on February 21, 2000, did 
not constitute a medical emergency.  Thus, the second 
criteria for reimbursement or payment of medical expenses 
incurred without prior authorization from VA is not met.  
Inasmuch as failure to satisfy any one of the three criteria 
set forth above precludes VA payment of medical expenses 
incurred without prior authorization from VA, the veteran's 
appeal must be denied. 

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 
113 Stat. 1556 (1999), also provides general authority for 
the reimbursement of non-VA emergency treatment.  See 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008, as 
amended by 68 Fed. Reg. 3401-3404 (January 24, 2003) 
(effective March 25, 2003).  However, this law was enacted on 
November 30, 1999, and took effect 180 days after the date of 
enactment, i.e., May 29, 2000.  The Act made no provision for 
reimbursement of unauthorized expenses incurred prior to May 
29, 2000.  Moreover, VA's interim final rule implementing the 
new statute provided that its effective date is May 29, 2000, 
and that VA would make retroactive payments or reimbursements 
for qualifying emergency care furnished on or after that 
date.  See 66 Fed. Reg. 36,467 (July 12, 2001).  Therefore, 
Congress enacted section 1725 with an explicit effective date 
of May 29, 2000, preventing retroactive application prior to 
that date.  Likewise, the Secretary set an effective date for 
the implementing regulations that clearly does not permit 
retroactive application to the facts of this case.  Revised 
statutory or regulatory provisions may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 2002); see also VAOPGCPREC 3-2000 
(Apr. 10, 2000).  Although the agency of original 
jurisdiction, in this case, the Indianapolis VA Medical 
Center, has not considered the applicability of 38 U.S.C.A. 
§ 1725 to the veteran's claim, it is clear that the law is 
inapplicable to his situation since the medical treatment at 
issue was provided before May 29, 2000.

The Board also notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, which made several 
amendments to the law governing certain VA claims, to include 
redefining VA's duty-to-assist and notification obligations.  
However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 17).

Furthermore, because the law as mandated by statute, and not 
the evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  That is, the facts 
are not in dispute.  The veteran has never alleged the 
vasectomy was performed due to a medical emergency, and the 
law does not provide reimbursement or payment of medical 
expenses in non-emergency situations.











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on February 
21, 2000, is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

